DETAILED ACTION
This Office Action is in response to communication on April 18, 2022 and July 1, 2022.
Claims 1 and 8 are amended in the Examiner’s Amendment.
Claims 1-8 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David H. Judson (Reg. No. 30,467) on July 1, 2022.

The application has been amended as follows: 
In the claim:
Please amend claims 1 and 8 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.
	1.	(currently amended) A method of content delivery operative in association with an overlay network coupled to a mobile network, wherein end user mobile devices connect to the mobile network, comprising:
	for a mobile device, receiving and storing a set of preferences; 
	based at least in part on the preferences, predicting content of interest; 
	automatically delivering the predicted content of interest to the mobile device in a background pre-fetch process;
	 receiving and storing analytics from the mobile device, the analytics being pre-fetched versus consumed data; 
	reconciling the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and
	responsive at least in part to reconciliation of the pre-fetched versus consumed data, updating the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.

2. 	(original) The method as described in claim 1 further including identifying the content of interest by monitoring changes to one or more content provider sites.  

3. 	(original) The method as described in claim 2 wherein the changes are received from a content provider site by one of: crawling the content provider site, receiving a syndication feed from the content provider site, and receiving change notifications published by the content provider site over an application programming interface (API).  

4. 	(original) The method as described in claim 2 wherein the content of interest is predicted based on the changes and the set of preferences.  

5. 	(original) The method as described in claim 1 further including delivering a manifest identifying the predicted content of interest, wherein the manifest is delivered -2-AKAM-269-CPATENT according to a policy, therein the policy is based on at least one of: a network condition, a temporal attribute, and a status of mobile device.  

6. 	(original) The method as described in claim 5 wherein the status of the mobile device is one of: an amount of available storage, and a power level.  

7. 	(previously presented) The method as described in claim 1 wherein the content of interest also is predicted based at least in part on the consumed data.

	8.	(currently amended) Apparatus, operative in association with an overlay network coupled to a mobile network, wherein a mobile device connects to the mobile network, comprising:
	at least one processor;
	computer memory holding computer program instructions executed by the processor and configured to:
		receive and store a set of preferences; 
		based at least in part on the preferences, predict content of interest; 
		automatically cause delivery of the predicted content of interest to the mobile device in a background pre-fetch process;
	 	receive and store analytics from the mobile device, the analytics being pre-fetched versus consumed data; 
		reconcile the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and
		responsive at least in part to reconciliation of the pre-fetched versus consumed data, update the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.

Following are a clean copy of the examiner amended claims 1 and 8 as follow:

1.	A method of content delivery operative in association with an overlay network coupled to a mobile network, wherein end user mobile devices connect to the mobile network, comprising:
	for a mobile device, receiving and storing a set of preferences; 
	based at least in part on the preferences, predicting content of interest; 
	automatically delivering the predicted content of interest to the mobile device in a background pre-fetch process;
	 receiving and storing analytics from the mobile device, the analytics being pre-fetched versus consumed data; 
	reconciling the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and
	responsive at least in part to reconciliation of the pre-fetched versus consumed data, updating the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.

2. 	The method as described in claim 1 further including identifying the content of interest by monitoring changes to one or more content provider sites.  

3. 	The method as described in claim 2 wherein the changes are received from a content provider site by one of: crawling the content provider site, receiving a syndication feed from the content provider site, and receiving change notifications published by the content provider site over an application programming interface (API).  

4. 	The method as described in claim 2 wherein the content of interest is predicted based on the changes and the set of preferences.  

5. 	The method as described in claim 1 further including delivering a manifest identifying the predicted content of interest, wherein the manifest is delivered -2-AKAM-269-CPATENT according to a policy, therein the policy is based on at least one of: a network condition, a temporal attribute, and a status of mobile device.  

6. 	The method as described in claim 5 wherein the status of the mobile device is one of: an amount of available storage, and a power level.  

7. 	The method as described in claim 1 wherein the content of interest also is predicted based at least in part on the consumed data.

8.	Apparatus, operative in association with an overlay network coupled to a mobile network, wherein a mobile device connects to the mobile network, comprising:
at least one processor;
computer memory holding computer program instructions executed by the processor and configured to:
		receive and store a set of preferences; 
		based at least in part on the preferences, predict content of interest; 
		automatically cause delivery of the predicted content of interest to the mobile device in a background pre-fetch process;
	 	receive and store analytics from the mobile device, the analytics being pre-fetched versus consumed data; 
		reconcile the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and
		responsive at least in part to reconciliation of the pre-fetched versus consumed data, update the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 1 and 8 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “reconciling the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and responsive at least in part to reconciliation of the pre-fetched versus consumed data, updating the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.” as recited in amended independent claim 1 and “reconcile the pre-fetched versus consumed data to identify at least a portion of the content of interest that, because such portion was not requested for viewing, was incorrectly predicted, wherein, reconciling further includes crediting a participating content provider that would otherwise have been charged for delivery of the portion; and responsive at least in part to reconciliation of the pre-fetched versus consumed data, update the predicted content of interest for a subsequent automatic delivery to the mobile device to reflect the portion of the content of interest that was incorrectly predicted.” as recited in amended independent claim 8.

Therefore, the claims 1-8 are allowable over the cited prior arts.
 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
July 2, 2022


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446